PER CURIAM.
Appellants bring these appeals from a non-final order denying their motion to dismiss based on lack of jurisdiction and improper venue. We affirm on authority of Houston v. Caldwell, 359 So.2d 858 (Fla.1978) (where venue is established because one of the parties is a resident of Florida, the action may not be dismissed on grounds of forum non conveniens); Manrique v. Fabbri, 474 So.2d 844 (Fla. 3d DCA 1985) (contractual language which reflected an agreement by the parties not to contest the jurisdiction of the Netherlands Antilles courts if suit was brought in that jurisdiction cannot be construed to oust Florida of subject matter jurisdiction); and Hu v. Crockett, 426 So.2d 1275, 1281 (Fla. 1st DCA 1983) (determination of venue question is generally left to sound discretion of trial judge and will not be disturbed unless there is a clear showing of abuse of that discretion).
Affirmed.